HOFFMAN, Senior Judge,
dissenting with separate opinion.
I respectfully dissent from the majority's decision to grant rehearing.
The majority's opinion on rehearing merely agrees with our original opinion that the trial court erred in prohibiting the State from reducing or removing existing staffing levels at Muscatatuck State Development Center. As both our original opinion and the majority on rehearing state, the trial court's order violates Article III, § 1 of the Indiana Constitution.
The majority's opinion on rehearing has the sole effect of advising appellate counsel as to how they may word a further request to the trial court. The opinion does not address the issue set forth in this appeal. In effect, the majority's opinion serves as an advisory opinion. This court "does not and should not issue advisory opinions." Armstrong v. Federated Mutual Insurance Co., 785 N.E.2d 284, 294 (Ind.Ct.App.2008) trans. denied.
I would deny the Appellees' petition.